Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 2 November 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir,
                      Novr 2d 1783
                  
                  I had the honor some time since of reporting to Your Excellency the situation of the Invalids in this City who appeared at the late Inspection, those who remain’d in the Hospital I had not an opportunity of seeing ’till to day, there is one man (in whose favor a Certificate is enclosed) entitled to the Pension—& five or six to be sent to West point.
                  There are some objects who can not be removed, & others who by the loss of eyes, or hands are incapable of taking care of them selves were they to receive the Pension to which they are intitled—It is to be wished that some agreement could be made for their reception into the hospital of this State.
                  Those who are destined to West point will in general be incapable of conveying them selves there.  with the greatest respect I have the honor to be Sir Your Excellencys Obedt Humble servant 
                  
                     steuben
                     Maj: Genl 
                     
                  
               